HSBC Bank USA, N.A. v Rini (2022 NY Slip Op 01015)





HSBC Bank USA, N.A. v Rini


2022 NY Slip Op 01015


Decided on February 16, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ANGELA G. IANNACCI
LINDA CHRISTOPHER
PAUL WOOTEN, JJ.


2018-01775
 (Index No. 15642/13)

[*1]HSBC Bank USA, National Association, etc., plaintiff, 
vNed Rini, et al., defendants, Patricia Rini, appellant.


Young Law Group, PLLC, Bohemia, NY (Ivan E. Young of counsel), for appellant.
Stradley Ronon Stevens & Young, LLP, New York, NY (Lijue T. Philip of counsel), for plaintiff.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Patricia Rini appeals from an order of the Supreme Court, Suffolk County (Thomas F. Whelan, J.), dated November 29, 2017. The order, inter alia, denied that branch of that defendant's unopposed motion which was pursuant to CPLR 3215(c) to dismiss the complaint insofar as asserted against her as abandoned.
ORDERED that the appeal is dismissed as academic, without costs or disbursements, in light of our determination on a related appeal (see HSBC Bank USA, N.A. v Rini, _____ AD3d _____ [Appellate Division Docket No. 2018-09402; decided herewith]).
DILLON, J.P., IANNACCI, CHRISTOPHER and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court